Bloodworth, J.
1. “Under repeated rulings of the Supreme Court and of this court, where a verdict is directed and the losing party excepts to the overruling of his motion for a new trial but does not complain, either in the bill of exceptions or in the motion for a new trial, of the direction of the verdict, the reviewing court will consider, in this connection, only the question as to whether the verdict is supported by the evidence.” Watson v. Kvaternik Export Stave Co., 31 Ga. App. 146 (2) (121 S. E. 126); Head v. Towaliga Falls Power Co., 27 Ga. App. 142 (107 S. E. 558); Moore v. Butler, 150 Ga. 154 (3) (103 S. E. 154); Kelley v. Cartledge, 151 Ga. 179 (106 S. E. 93).
2. The evidence authorized the verdict returned in favor of the plaintiff.
3. Hot being fully convinced that the case was brought to this court for delay only, the request of the defendant in error, that damages be assessed under section 6215 of the Civil Code, is denied.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.